UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7657



CHARLES RICHARD FLINT,

                                           Petitioner - Appellant,

          versus


HOWARD PAINTER, Acting Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Robert C. Chambers, District
Judge. (CA-98-691-5)


Submitted:   February 10, 2000         Decided:     February 17, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Richard Flint, Appellant Pro Se. Darrell v. McGraw, Jr.,
Dawn Ellen Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIR-
GINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Richard Flint appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court's opinion adopting the report and recommendation of the mag-

istrate judge and find no reversible error. Accordingly, we affirm

on the reasoning of the district court.   See Flint v. Painter, No.

CA-98-691-5 (S.D.W. Va. Sept. 29, 1999).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2